Case 2:09-cv-01207-JS-AYS Document 219 Filed 11/08/18 Page 1 of 2 PageID #: 5930



                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF NEW YORK



MARTIN TANKLEFF

                       Plaintiff,
                                                          No. 2:09-cv-01207-JS-WDW
                 v.

THE COUNTY OF SUFFOLK, K. JAMES
MCCREADY, NORMAN REIN, CHARLES
KOSCIUK, ROBERT DOYLE, and JOHN
MCELHONE, JOHN DOE POLICE OFFICERS #1-
10, RICHARD ROE SUFFOLK COUNTY
EMPLOYEES #1-10,

                       Defendants.


                                    NOTICE OF CHANGE OF ADDRESS

          Plaintiff, Martin Tankleff hereby gives notice of change of contact information for his counsel,

  Barry J. Pollack. Effective October 22, 2018, Mr. Pollack may be contacted and served at the following

  new address:

          Robbins, Russell, Englert, Orseck, Untereiner & Sauber LLP
          2000 K Street NW, 4th Floor
          Washington, DC 20006
          Tel: 202-775-4500
          Fax: 202-775-4510
          bpollack@robbinsrussell.com

  Please use this new address on all pleadings, correspondence, and other documents.


  Dated: November 8, 2018                               Respectfully submitted,

                                                        s/ Barry J. Pollack
                                                        Barry J. Pollack (BP5830)
                                                        Robbins, Russell, Englert,
                                                        Orseck, Untereiner & Sauber LLP
                                                        2000 K Street NW, 4th Floor
                                                        Washington, DC 20006
                                                        (202) 775-4500
                                                        bpollack@robbinsrussell.com

                                                        Attorney for Plaintiff Martin Tankleff


                                                    1
 Case 2:09-cv-01207-JS-AYS Document 219 Filed 11/08/18 Page 2 of 2 PageID #: 5931



                                   CERTIFICATE OF SERVICE

       On this 8th day of November, 2018, I authorized the electronic filing of the foregoing document

with the Clerk of the Court using the CM/ECF system, which provides a notice of such filing on each

attorney registered for ECF notification to the counsel of record in this case.



                                                         s/ Barry J. Pollack
                                                         Barry J. Pollack




                                                    1
